Citation Nr: 1741653	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  15-39 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim seeking service connection for depression, also claimed as adjustment disorder with depressed mood, to include as secondary to migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel




INTRODUCTION

The Veteran served on active duty from September 2001 to November 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDING OF FACT

Prior to the promulgation of a decision of the appeal seeking to reopen a claim of service connection for depression, also claimed as adjustment disorder with depressed mood, to include as secondary to migraine headaches, the Veteran's representative, in July 2017 written correspondence, indicated that the Veteran wished to withdraw her appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking to reopen a claim of service connection for depression, also claimed as adjustment disorder with depressed mood, to include as secondary to migraine headaches, have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  In a statement submitted in July 2017, the Veteran's representative, on behalf of the Veteran, indicated that the Veteran was satisfied with the grant of service connection for an acquired psychiatric disorder (posttraumatic stress disorder) in a December 2016 rating decision and was satisfied with the current combined evaluation.  As this statement indicates the Veteran's desire to withdraw the appeal of the matter seeking to reopen a claim of service connection for depression, also claimed as adjustment disorder with depressed mood, to include as secondary to migraine headaches, in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal seeking to reopen a claim of service connection for depression, also claimed as adjustment disorder with depressed mood, to include as secondary to migraine headaches, is dismissed.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


